                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JAMES ROBERT
FRANKENBERRY, JR.,

                  Plaintiff,

v.                                              CASE NO. 4:19cv175-RH-HTC

R. BASSA, Chief Health Officer,
Reception and Medical Center,

                  Defendant.

_____________________________/


                               ORDER FOR TRANSFER


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 4. No objections have been filed. Upon review,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. This case is transferred to the United States District Court for the Middle

District of Florida, Jacksonville Division. The clerk must take all steps necessary

to effect the transfer.

         SO ORDERED on June 11, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge

Case No. 4:19cv175-RH-HTC
